Name: COMMISSION REGULATION (EEC) No 1510/93 of 18 June 1993 re-establishing the levying of customs duties on products of categories 6 and 18 (order Nos 40.0060 and 40.0180), originating in Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries;  Asia and Oceania
 Date Published: nan

 22. 6. 93 Official Journal of the European Communities No L 150/9 COMMISSION REGULATION (EEC) No 1510/93 of 18 June 1993 re-establishing the levying of customs duties on products of categories 6 and 18 (order Nos 40.0060 and 40.0180), originating in Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply the relevant ceiling amounts to 1 750 000 pieces and 112 tonnes ; Whereas on 18 February 1993 imports of the products in question into the Community, originating in Pakistan, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Pakistan, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), extended for 1993 by Council (EEC) No 3917/92 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1993 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of products of categories 6 and 18 (order Nos 40.0060 and 40.0180), originating in Pakistan, HAS ADOPTED THIS REGULATION : Article 1 As from 25 June 1993 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in Pakistan : Order No Category ( unit ) CN code Description 40.0060 6 6203 41 10 Men's or boys' woven breeches, shorts other than (1 000 pieces) 6203 41 90 swimwear and trousers, (including slacks) ; 6203 42 31 women's or girls' woven trousers and slacks, of 6203 42 33 wool, of cotton or of man-made fibres 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 39 6204 63 18 6204 69 18 621 1 32 42 Lower parts of tracksuits with lining, other than of 6211 33 42 category 16 or 29, of cotton or of man-made fibres 6211 42 42 621 1 43 42 (') OJ No L 370, 31 . 12. 1990, p. 39 . 0 OJ No L 396, 31 . 12. 1992, p. 1 . No L 150/10 22. 6. 93Official Journal of the European Communities Order No Category(unit) CN code Description 40.0180 18 (tonnes) Men's and boys singlets and other vests, under ­ pants, briefs, nightshirts, pyjamas, bathrobes, dres ­ sing gowns and similar articles, other than knitted or crocheted 6207 1 1 00 6207 19 00 6207 21 00 6207 22 00 6207 29 00 6207 91 00 6207 92 00 6207 99 00 6208 1 1 00 6208 19 10 6208 19 90 6208 21 00 6208 22 00 6208 29 00 6208 91 10 6208 91 90 6208 92 10 6208 92 90 6208 99 00 Women's and girls singlets and other vests, slips, petticoats, briefs, panties, nightdresses, pyjamas, negliges, bathrobes, dressing gowns and similar articles, other than knitted or crocheted Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 June 1993. For the Commission Christiane SCRIVENER Member of the Commission